DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interpretation of Computer-Implemented Functional Limitations
Examiner notes: the second limitation of claim 1 recites:
“a processing means for receiving parameters of the subject and accelerometer and gyroscopic data from the at least one sensor for evaluation by a neural network that has been trained by determining KAMs for a plurality of gait cycles of a plurality of subjects from measurements during the plurality of gait cycles and parameters from said plurality of subjects, of predicted KAMs for the plurality of gait cycles of the subject”

(emphasis)

Accordingly, claim 1 limits the processing means to function to receive parameters and data which are then for evaluation by a neural network.  MPEP § 2114(IV) establishes that computer-implemented (i.e., processor-implemented) functional language may narrow the functionality of the claimed device (or in this case the claimed system) — and thereby any prior which may apply — depending upon the particular nature and specificity of the claimed function as well as the computing element structure associated therewith.  Further, the particular computing element of claim 1 invokes interpretation under § 112(f) as the element is recited as a “means”-plus-function and, thereby, along with the considerations of functional language set forth under MPEP § 2114(IV), consideration is given to the guidance also provided in MPEP § 2181(II)(B): Computer-Implemented Means-Plus-Function Limitations.  In capable of receiving data capable of being evaluated by a neural network. The cited combination of references reflects such an interpretation (i.e., of configured to vs. capable of).  
However, it is also the case that Invention I as elected — and the system of claim 1 as written — does not actively recite a neural network as part of the system and the processing means therein (e.g., claim 1 does not recite a processing means for generating a neural network or a processing means configured to operate as a neural network) — instead, claim 1 limits a computing element for receiving data for subsequent use (evaluation) by a neural network.  This distinction is not negligible — and the amendment to the second limitation of claim 1 which specifies (inter alia) a neural network that 
“has been trained by determining KAMs for a plurality of gait cycles of a plurality of subjects from measurements during the plurality of gait cycles and parameters from said plurality of subjects, of predicted KAMs for the plurality of gait cycles of the subject.”

as well as the neural network limitations in claims 2-4 and 9-10, does not as a result impart the same scope on the claimed system functionality as the processing means receiving data for a neural network in the original and non-amended portion of the second limitation of claim 1.  How a neural network is configured (as in the amendment to the second limitation of claim 1 and claims 2-4), how a neural network outputs a result (as in claim 9), and how a neural network is optimized (as in claim 10), does not  substantially constrain the functional capacity of a processing means for receiving data for a neural network — to receive data for only the specific neural network as configured, as outputted, and as optimized.  Therefore, Examiner interprets the second limitation of claim 1, as well as the neural network limitations of claims 2-4 and 9-10 in such a manner that if prior art, under 35 USC § 102 and/or § 103, teaches (or makes obvious) the claimed processing means for receiving parameters for evaluation by a neural network (in an analogous field of endeavor), then said neural network of the analogous prior art, for which the processing means (or structural equivalent thereof in accordance with 35 USC § 112(f)) receives the data, has satisfied the scope of the limitations pertaining to the particular configuration, output, and/or optimization — and the prior art thereby teaches the elected claim(s) as a whole in this application.   
Nonetheless, in earnest and good faith advancement of prosecution, and to ensure compact examination and efficient treatment of the claims as written and as read in light of the specification,  Examiner has provided select citations from the references in the prior art rejection(s) below for the above detailed neural network limitations (as can be applied under best practices of 35 USC § 102 and § 103) in order to show which same/similar features are present in the prior art of record. 

Claim Objections
Claim(s) 1 and 3 is/are objected to because of the following informalities:  
Claim 1 (of claims filed 1/12/22) now recites (with emphasis) 
‘a processing means receiving parameters of the subject and accelerometer and gyroscopic data from the at least one sensor for evaluation by a neural network…,’ 

Where claim 1 recited in the originally filed claims (of 6/20/19) (with emphasis) 
for receiving parameters of the subject and accelerometer and gyroscopic data from the at least one sensor for evaluation by a neural network’. 

Accordingly, claim 1 has been amended to remove the preposition word ‘for’ without the appropriate formatting (strikethrough or double bracketing) to reflect such an amendment. This appears to be likely a minor drafting / version control clerical error that perhaps occurred when the claims where amended by Applicant both in response to the previous Non-Final action on the merits mailed 5/12/21 and to the Notice of Noncompliant Amendment mailed 11/18/21.   Nonetheless, the claims are examined as written when filed and not as may have been intended.  Thus, an issue arises as to whether there may be other amendments to the claims which are also not properly formatted and therefore have not been adequately addressed by the citations provided for the prior art rejections and considerations of non-prior art matters.  Though likely not intended, this matter is not negligible.  Substantive changes in the scope of one or more claims occurs with even the inclusion or removal of individual words in the claims.  Indeed, in this Application, Applicant has sought to overcome the cited primary reference of the § 103 rejection with (inter alia) the change of a single word from ‘adjacent’ to ‘at’ in this Application’s sole independent claim and has made similar single word amendments to the majority of the dependent claims. Applicant must format any and all amendments with strikethrough, double bracketing, and/or underline where and when appropriate to ensure that both Examiner and Applicant are in agreement as to the exact amendments made to the claim(s). 
A Notice of Noncompliant Amendment has already been mailed for this Application on 11/18/21 and it is the Examiner’s opinion that mailing a second Notice of Noncompliant Amendment would not be in the best interest and balance of ensuring can only be so applicable to the claims in their current condition.  
Examiner has provided a rejection on the basis of prior art as detailed below where the cited references can be understood to reasonably teach the claimed features as written and when read in light of the specification.  However, in the instance of any one feature, phrase, term, or limitation, the cited reference(s), and any other applicable prior art, will be re-evaluated upon resolution of the above identified informality. 
The final word of claim 1 recites ‘subject,.’ which should be amended to recite ‘subject[[,]].’
In claim 3, per MPEP § 2173.05(h), the term ‘group comprising’ should be amended to recite ‘group consisting of’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr (US 20170042467 A1 – previously cited) in view of Howard (US 20190117156 A1 – previously cited).  

For claim 1, Herr teaches A system for predicting the knee adduction moments (KAMs) of a subject for a plurality of gait cycles of the subject, the system comprising: 
at least one sensor [one of 14, 16, 18] attachable at an ankle [any of 14, 16, 18 are capable of attachment at an ankle (i.e., attachable)] of at least one leg of the subject for providing accelerometer and gyroscopic data for the plurality of gait cycles of the subject; [per end of ¶37 and all of ¶43; see extensive detail throughout ¶¶63-76];
and a processing means [controller 20 / processors 36 as well as processors mentioned in ¶47] (for) receiving parameters of the subject and accelerometer and gyroscopic data from the at least one sensor [per ¶44 and ¶47] for evaluation by a state machine using a predicted KAM for the plurality of gait cycles of the subject, [comparison of KAM value to a target with a state machine per ¶77, ¶¶85-92, and ¶101 (constituting a form of evaluation using a “predicted KAM” for the gait cycles — i.e., a target)]. 

Herr fails to teach the processing means for receiving parameters for evaluation by (specifically) a neural network (trained by determining KAMs for a plurality of gait cycles of a plurality of subjects of predicted KAMs for the plurality of cycles).  However, consider that Herr does teach in ¶¶47-48 that the target (KAM) is part of a network of processing elements including multiple computing devices such as the controller 22 and a mobile connective device such as a smartphone or tablet which in turn operate as a “state machine” per Fig. 10 and ¶¶85-92. 
Howard teaches a system for predicting and evaluating knee motion parameters, including (inter alia) knee flexion moments (including at least one mention of knee adduction moment) [per ¶100 and throughout ¶107], the system having a processing means [computer and/or processing elements as shown in Figs. 3, 4B; and as described in ¶48, ¶¶68-69] for receiving parameters of a subject and (inter alia) motion sensor data (including accelerometer and gyroscope data per ¶14 and ¶51) for evaluation by a neural network of (inter alia) predicted knee motion parameters [per Fig. 8 – inputs from (inter alia) processor(s) of knee motion measurement device for progress input for neural network with a predicting capacity (predicted knee parameters) as detailed in ¶¶82-85 (esp. ¶¶83-84)]; 
and (see above Examiner’s note pertaining to neural network features) where the neural network is trained by determining knee parameters for a plurality of knee movements of a plurality of subjects from measurements during the plurality of knee movements and parameters from said plurality of subjects. [see training (configuration) of neural network via frequency of exercise movements (determining parameters for knee movements) performed by patients (plural) per ¶83; alternately/additionally rehab progress inputted to neural network (another form of neural network “configuring”) computed based on sensor data (knee parameters) and reference data from similar subjects (plural) per ¶84]. 


For claim 2, (see above Examiner’s note pertaining to neural network features) the motivated combination of Herr and Howard teaches The system according to claim 1 wherein the measurements used for configuring the neural network include the accelerometer data and the gyroscopic data [per Herr ¶44, ¶47 and Howard ¶14 and ¶51] from the at least one sensor and measured KAMs [the particular parameter of KAM addressed by Herr throughout entirety of reference; see also Howard ¶100 and ¶107] for the plurality of gait cycles of the plurality of subjects. [e.g., Howard ¶¶83-84 detailing training and reference data from multiple subjects].  As motivated in claim 1.

For claim 3, (see above Examiner’s note pertaining to neural network features)  the motivated combination of Herr and Howard teaches The system according to claim 2, wherein the parameters of the subject and the parameters from the plurality of subjects comprise one or more parameters selected from the group comprising age, gender, body mass, height, knee width, ankle width, and leg identity. [see most preferably Herr ¶9, ¶44, ¶80; see also Howard ¶87]. As motivated in claim 1. 

	For claim 4, (see above Examiner’s note pertaining to neural network features) the motivated combination of Herr and Howard teaches The system according to claim 2 wherein the measured KAMs are determined from kinematic information for each subject of the plurality of subjects over a plurality of gait cycles for said each subject as well as corresponding ground reaction force measurements of said each subject. [See Herr ¶45 for ground reaction force and for multiple subjects per ¶102 and shown in Fig. 16 where target range is based on (inter alia) multiple subjects KAM of a similar cohort/demographic]. As motivated in claim 1.

For claim 5, Herr teaches The system according to claim 1 wherein the at least one sensor is an inertial measurement unit sensor [verbatim IMU per ¶12, ¶51, ¶53, ¶¶67-70 et seq.; sensor 18 also including constituent sensor types (optionally all of them) forming an IMU (accelerometer, gyroscope, magnetometer) per end of ¶37] locatable proximal to a level of a malleolus and adjacent to the ankle [each of / all of 16, 14, 18 per Fig. 1 can be (under BRI) “locatable” proximal the malleolus and adjacent the ankle (perhaps most suitably sensor 18)], wherein the inertial measurement unit sensor is configured to provide accelerometer and gyroscopic data during the plurality of gait cycles of the subject. [throughout entire disclosure – translational and angular motion data is a principle feature of the KAM determination of Herr – see most succinctly ¶43, ¶67, claim 9].

For claim 6, Herr teaches The system according to claim 1 further comprising a portable electronic device in communication for receiving and displaying predicted KAMs to the subject during the plurality of gait cycles of the subject, wherein the portable electronic device is in communication with the processing means. [display of KAM shown in Figs. 11-16 on smartphone or tablet per end of ¶48, ¶50, ¶93].

For claim 7, Herr teaches The system according to claim 1, wherein the processing means is further configured to generate a signal to alert the subject when the predicted KAMs during the plurality of gait cycles of the subject exceed a predetermined threshold. [feedback is a principle feature of the entire disclosure of Herr — see most succinctly feedback (including various alerting types) per ¶¶13-14, Figs. 13-16]. 

For claim 8, Herr teaches The system according to claim 1 wherein the processing means is configured for extracting a plurality of data segments from the accelerometer and gyroscopic data of the at least one sensor between a heel strike and a toe off part of a gait cycle of the plurality of gait cycles of the subject. [determination of foot-strike and verbatim toe-off (and thereby between a heel strike and toe off part) per first ¶78, but more detailed in ¶86 detailing foot strike and toe-off determination based on acceleration and orientation (gyroscope) ‘or any other sensor’ measurements (strike / toe detection based measurements constituting at least a form of extracting data segments between heel strike and toe off — as toe off is mentioned verbatim and foot-strike is initiated with a heel when walking)].  

For claim 9, (see above Examiner’s note pertaining to neural network features) the motivated combination of Herr and Howard teaches The system according to claim 1 wherein the predicted KAM for a subject for a gait cycle of the plurality of gait cycles of the subject is outputted from the neural network before a next gait cycle of the plurality of gait cycles of the subject. [consider that Herr teaches real-time feedbacking (predicted KAM output) throughout majority of disclosure – see esp. section header of ¶94 and throughout ¶¶94-104; see also Howard ¶81 immediately preceding machine learning of ¶¶82-85].  As motivated in claim 1.

For claim 10, (see above Examiner’s note pertaining to neural network features) the motivated combination of Herr and Howard teaches The system according to claim 1 wherein the neural network is optimised for predicting KAMs for the subject for a further plurality of gait cycles other than the plurality of gait cycles, [under BRI, as long as the KAM prediction (i.e., of Herr in view of Howard) occurs after a first plurality of gait cycles (e.g., after the first two steps), then the limitation is taught — and because both references teach continuous real-time feedback (most preferably Herr ¶¶94-104 and Figs. 13-16) after at least two steps, then the KAM prediction for “other than” a first plurality of gait cycles is present (i.e., this limitation does not negatively limit  / exclude the first plurality of gait cycles from also having predicted KAMs) (the feature of a neural network addressed by the motivated incorporation of Howard)],
wherein the neural network is updated by determining KAMs using kinematic information over the plurality of gait cycles for the subject and corresponding ground reaction force measurements and accelerometer and gyroscopic data from the at least one sensor for the subject over the plurality of gait cycles. [consider in Herr there is at least a first instance of measuring and outputting the KAM of the subject over a first plurality of cycles so as to then obtain data for feedback and comparison to target demographics, e.g., per ¶102 (a form of first “updating” the feedback processes — such as the state machine having verbatim updating steps in ¶¶85-92); the feature of specifically a “neural network” being updated is addressed by the motivated incorporation of Howard].  As motivated in claim 1.

In consideration of Examiner’s citation for the sensor ‘attachable at an ankle’, and in earnest and good faith advancement of prosecution, Claim(s) 1 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Fukushi (US 20210186436 A1) and Howard.
If (arguendo) Herr fails to teach a sensor attachable at an ankle of the subject (e.g., failing to teach a sensor configured to be attached to an ankle of the subject), then: Fukushi teaches a KAM evaluation system [abstract, ¶2, ¶77] which evaluates includes a sensor attachable to and measuring an ankle of the subject [per ¶¶42-43]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Herr to include a sensor configured to be attached at an ankle of the subject in view of teachings of Fukushi (i.e., to add an additional sensor in the arrangement of Herr to the ankle of the subject) in order to improve a computational accuracy of the system. As motivated by Fukushi ¶43.                                                                                                                                                                                                        
Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive.

Applicant argues on remarks p. 5 that Examiner’s interpretation of the neural networks limiting weight on the claims is improper / incorrect but does not point out any 

Applicant argues in remarks pp. 6-9 that Herr in view of Howard does not make obvious claim 1 because Herr fails to teach a sensor attached to an ankle of the subject.  
As a preliminary matter, Examiner notes that Applicant’s arguments in pp. 6-8 refer to claim language that has since been changed by amendment where Applicant repeatedly argues that Herr does not teach a sensor attachable proximal/adjacent an ankle of the subject where claim 1 specifically now recites the sensor attachable at an ankle of the subject — but also makes a single mention of the sensor then being attached ‘at’ the ankle at the end of the first paragraph at the top of remarks p. 7.  Examiner requests clarification from Applicant in any subsequent response as to Applicant’s position and intended claim language as the remarks pp. 6-8 are in reference to a different term (adjacent/proximal) than what is recited in the claim (at).  
Assuming Applicant wishes to argue the amendment language and not the original claim language, Examiner respectfully submits that such an argument is not commensurate with the BRI of the limitation in question which recites ‘a sensor attachable at an ankle of the subject’ (emphasis).  Accordingly, the limitation only requires a reference to teach a sensor which is able to be attached to a subject’s ankle.  Sensors 14, 16, and 18 of Herr, even if not intended to do so, are capable of such an attachment to a subject’s ankle.  
Examiner suggests amending the limitation in question to recite a sensor ‘configured to be attached to an ankle of the subject’ in order to make Applicant’s arguments more commensurate with the claim language (Examiner does not at this time offer such a suggestion as an indication of allowable subject matter — the alternate § 103 rejection addressing this interpretation —  but rather to bring the limitation in line with Applicant’s arguments).     

	Applicant then argues in remarks pp. 9-10 that the neural network of Howard is not a neural network used to determine KAM based on measurements of ankle motion.  Examiner notes that claim 1 does not recite any such neural network utilizing specifically ankle motion and, further, that as established in the Interpretation of Computer-Implemented Functional Limitations section of this action and the previous action on the merits, the particular features of the neural network do not substantially limit the claimed invention.  Because Howard teaches a neural network in the same field of endeavor (a neural network to evaluate knee performance including a determination of KAM), then the particular features of the intended neural network of claims 1-10 are taught by the references.   Applicant also mentions sensor readings from a sensor ‘adjacent’ the ankle at the top of remarks p. 10 — Examiner reiterates the preliminary matter raised in the above paragraphs where it is not clear what Applicant’s position is as claim 1 now specifically does not recite a sensor ‘adjacent’ the ankle. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791